Kosenstein, Judge:
The merchandise involved in the consolidated protests herein consists of bicycle padlocks stipulated to be of base metal, not of cylinder or pin tumbler construction, classified under TSUS item 646.81 as padlocks over 1.5 but not over 2.5 inches in width, and claimed to be classifiable under TSUS item 646.80 as padlocks not over 1.5 inches in width. Thus, the sole issue is the “width” of the padlocks.
The competing provisions of the Tariff Schedules of the United States are as follows:
Locks and padlocks (whether key, combination, or electrically operated), luggage frames, incorporating locks, all the foregoing, and parts thereof, of base metal; lock keys:
Padlocks:
Not of cylinder or pin tumbler construction:
646.80 Not over 1.5 inches in width- 120 per dozen + 8% ad valorem; rate reduced to 10.80 per dozen +7% ad valorem on merchandise entered after December 31, 1967 and before January 1, 1969.
*502646. 81 Over 1.5 but not over 2.5 inches in width_ 180 per dozen +8% ad valorem; rate reduced to 160 per dozen +7% ad valorem on merchandise entered after December 31, 1967 and before J anuary 1, 1969.
Exhibits 1 through 5, offered as illustrative and representative of padlock model numbers CL 241, XCL 241, CL 361, XP 36, CL 240, GP 36, and MC 36 herein, are cylindrically shaped1 combination padlocks which lock by inserting the smaller “shackle-connecting piece” into the larger part of the padlock which carries the combination numbers. A cable or chain is attached at each end of the cylinder. It was stipulated with respect to these models —
* * * that a measurement taken between points where the chains or cables enter the locks at either end thereof is over iy2 inches but not over 2y2 inches, and that such measurement includes the shackle-connecting piece; and, further, that a measurement taken at right angles to the heretofore stated measurement is not over iy2 inches.2 [R. 18-19.]
Exhibit 6, which is representative of models X 36/CC and 55/CC, operates in the same maimer as the other exhibits and has the combination numbers on the face of the larger portion of the lock. However, it is roughly “L” shaped in design with each leg or extension of the “L” profile measuring approximately two inches. Each leg at its thickest point measures under 1.5 inches. A cable is attached to each end of the “L”; the diagonal measurement between the two points where the cable is connected is approximately 2]4 inches.
Defendant claims that the “shackle-to-shackle” measurement used by the district director herein, i.e., the straight-line distance between the two points where the cable or chain is attached to the padlock, should be considered the “width” for tariff purposes regardless of the lock’s actual shape or design. The basis for this claim is that, as neither the Tariff Schedules, the legislative history, nor prior case law provides any guidelines for determining the “width” of padlocks, shackle-to-shackle measurement offers “the most correct and uniform determination of the dimensions of padlocks for tariff classification purposes.”
*503Plaintiff contends that the “width” of a lock is dependent upon its actual dimensions; and that the district director erroneously measured the “length” or “longest straight-line dimension” of the articles at bar rather than their width, which is the measure taken from “side to side” at right angles to the length.
Words used in a tariff statute are to be construed in accordance with their common meaning unless a differing commercial designation is established or the intention of Congress is otherwise expressed. Marshall Field & Co. v. United States, 45 CCPA 72, C.A.D. 676 (1958); Armand Schwab & Co., Inc. v. United States, 32 CCPA 129, C.A.D. 296 (1945). In ascertaining common meaning, which is a matter of law for the court to decide, the court may consult standard lexicographic definitions. United States v. O. Brager-Larsen, 36 CCPA 1, C.A.D. 388 (1948); Mitsugi Higashi v. United States, 64 Cust. Ct. 25, C.D. 3954 (1970); Jeffrey Martin, Inc. v. United States, 62 Cust. Ct. 533, C.D. 3821 (1969).
“Length” and “width” are defined in various standard lexicons as follows:
Funk & Wagnalls New Standard Dictionary of the English Language, 1942:
length 1. Extension from end to end; the greatest dimension of a body; longitudinal extent: opposed to breadth and thickness.
width 1. Space between sides, or extent from side to side, breadth; as, the width of the river is two miles; * * *
Webster’s New International Dictionary, Second Edition, 1958:
length 1.a The longest, or longer, dimension of any object, in distinction from breadth or width; extent from end to end; the longest straight line that can be drawn through a body parallel to the general direction of its sides; * * *
width 1. The dimension of an object measured across from side to side or in a direction at right angles to the length; * * *
The Winston Dictionary, 1957:
length 1, the measure of an object from end to end, or along its longest dimension; * * *
width, the extent of a thing from side to side; breadth; opposite of length.
The foregoing definitions comport with the general understanding of those terms.
Whether the cylindrically shaped3 padlocks at bar are considered to have two straight-line dimensions (length and width) or three straight-line dimensions (length, width and thickness), it is clear *504that their classification as joadlocks over 1.5 but not over 2.5 inches in width was based upon their longest dimension, that is, their length. As this is the only dimension which exceeds 1.5 inches, the articles were erroneously classified.
The “IN shaped models, as represented by exhibit 6, are more difficult to measure in terms of “width”. However, we do not think that the longest straight-line dimension (the diagonal distance between the two ends of the “L”) represents its “width”, as defendant contends. The “width”, in this instance, is the measurement taken from side to side of, or at right angles to, the “length” of the “legs” which form the “L” profile. This measurement, taken at its widest point, is well under 1.5 inches. Therefore, the classification of these models was also in error.
Perhaps adoption of a “shackle-to-shackle” measurement would ease the lot of the classifying officer, but “the courts are bound to determine the intent of Congress by the language which was actually used and have no right to give any meaning to such language other than that conveyed by the words, terms, or expressions in which the legislative will was expressed.” Armbee Corporation, W. J. Byrnes & Co., Inc. v. United States, 60 Cust. Ct. 105, 110, C.D. 3278, 279 F. Supp. 438 (1968). See James G. Wiley Co., Seelect Dietary Products, Inc. v. United States, 65 Cust. Ct. 12, C.D. 4045 (1970). Affirmance of the measurements used by the district director to classify the merchandise herein would do violence to, and be at variance with, the common meaning of the term “width”.4
Furthermore, we find no basis to support the government’s arbitrary application of such measurements, irrespective of shape or design, to all padlocks classifiable under the competing provisions herein. Contrary to defendant’s assertion, there is not a scintilla of evidence in the record that the “shackle-to-shackle” measurement used herein represents either a uniform or long-continued administrative practice. Indeed, while long-continued administrative practice has been held by our appellate court to be of great weight, “it is well-settled law that such rule of construction may not be invoked where the statute itself, as here, is clear and unambiguous”. Armand Schwab & Co., Inc. v. United States, supra, at page 129.
The claim for classification under TSUS item 646.80 is sustained and judgment will be entered accordingly.5

 The stipulation that the padlocks are not of cylinder or pin tumbler construction refers only to the lock mechanism and not to the shape or configuration of the articles.


 As an illustration of their dimensions, exhibit 5, the largest padlock, measures approximately 2% inches between the cable-attached ends, and the largest measurement taken at right angles thereto is slightly over % inch.


 “Cylinder” is defined in Funk & Wagnalls New Standard Dictionary, supra, as follows:
2. Meeh. Any cylindrical portion of a machine, especially if hollow, and proportioned so that the length somewhat exceeds the diameter.- * *


 Measurement of the “-width” of articles may vary somewhat dependent upon their particular shape or configuration. We are concerned herein solely with padlocks of the general shape and design represented by the exhibits of record.


 It appears from the oflicial papers in protest 67/80473 that the entry was liquidated within 60 days after appraisement. Since no appeal for reappraisement has been filed and the time therefor has expired, the liquidation remains valid. John V. Carr & Son, Inc. v. United States, 66 Cust. Ct. 316, C.D. 4209 (1971).